BeogdeN, J.
There are only two exceptions in the record. The first is to the ruling of the trial judge sustaining the motion for nonsuit, and the other is entirely formal. Therefore, the question of law to which all others are subsidiary is whether there was sufficient evidence to be submitted to the jury tending to establish the relationship of physician and patient between the deceased and the defendant. The duties which a physician owes to his patient have been established by several decisions, notably Long v. Austin, 153 N. C., 508; Mullinax v. Hord, 174 N. C., 607; Brewer v. Ring, 177 N. C., 476; Thornburg v. Long, 178 N. C., 589; Nash v. Royster, 189 N. C., 408; Smith v. Wharton, 199 N. C., 246. These principles, however, apply when the professional relationship has been established. “A physician or surgeon is not bound to render professional services to every one who applies, and he may, therefore, by notice or special agreement, limit the extent and scope of his employment. Such is the simple law of contract.” Nash v. Royster, supra. Of course a. physician or surgeon could not make a contract with an unconscious man, and hence the ultimate test of liability would depend upon whether the physician actually accepted an injured person as a patient and undertook to treat him. Hpon conflicting testimony, such undertaking or acceptance would ordinarily raise an issue for the determination of a jury. In the case at bar all the evidence tends to show that when the injured man was brought into the hospital that the defendant looked him over, and upon discovering *46that the patient had been drinking, declined to accept him as a patient or to undertake the necessary treatment. Conceding that the defendant was not justified in assuming that Co-nie Childers was drunk, still the law did not compel him to accept the injured man as a patient.
Moreover, there is no evidence tending to show that the refusal of defendant to accept plaintiff’s intestate as a patient or to make a more thorough examination was the proximate cause of his death. Indeed, the patient was treated by two physicians possessing and employing, so-far as the record discloses, the requisite skill and care.
Affirmed.